NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1484-18T2

ROBERT J. TRIFFIN,

          Plaintiff-Appellant,

v.

NANCY R. MAZIN, PC,

          Defendant-Respondent,

and

VINYL RAILING FACTORY, LLC,
and WILLIAM G. MILLIGAN,
individually and t/a VINYL
RAILING FACTORY, LLC,

     Defendants.
_______________________________

                   Argued November 18, 2019 – Decided January 23, 2020

                   Before Judges Sabatino and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. DC-000860-18.

                   Robert J. Triffin, appellant, argued the cause pro se.
            Daniel J. Gallagher argued the cause for respondent.

PER CURIAM

      Plaintiff Robert J. Triffin appeals the Special Civil Part's orders of June

29, 2018, granting summary judgment in favor of defendant Nancy R. Mazin

and dismissing his complaint; and September 14, 2018, imposing sanctions of

attorneys' fees and court costs under Rule 1:4-8 for frivolous litigation. We

affirm.

                                       I.

                              Summary Judgment

      The essential facts are not in dispute. Sometime between September 20

and September 25, 2017, William G. Milligan, a former employee of "Vinyl

Railing Factory, LLC," presented check number 53009 (the check) for

$1,311.84, made payable to "Vinyl Factory," for payment to Casino Hotel

Employees Check Cashing Services (CHECCS). The "Vinyl Factory" is a

nonexistent company. The check was drawn from a TD Bank (the bank) attorney

business account maintained by Nancy R. Mazin, P.C.             The check was

subsequently dishonored by the bank because it was fraudulently cashed. Mazin

on behalf of Nancy R. Mazin, P.C., executed an "Affidavit of Forgery: Forged




                                                                         A-1484-18T2
                                       2
Signature of Maker," on September 29, 2017, stating the check was stolen and

not endorsed by her law office.

         Triffin, who is engaged in the business of buying and pursuing collection

on dishonored negotiable instruments, purchased the dishonored check from

CHECCS. On February 5, 2018, Triffin filed a Special Civil Part complaint

against Mazin, Vinyl Railing Factory, LLC, and Milligan, individually and

trading as Vinyl Railing Factory, LLC, seeking payment on the check. Milligan

and Vinyl Railing Factory LLC were later dismissed because the service of

process by mail was marked "not deliverable as addressed" and returned to the

court.

         After receiving a fourth trial date, Mazin filed a motion on short notice

for summary judgment on June 5, which Triffin opposed. On June 29, the day

after argument, Judge James P. McClain entered an order and memorandum of

decision granting summary judgment.

         The judge's memorandum acknowledged Mazin's contention that the

checks were fraudulently cashed, but maintained it was unnecessary to address

the dispute to resolve the motion. Instead, he focused on Mazin's argument that

Triffin was not a holder in due course in accordance with N.J.S.A. 12A:2-302




                                                                          A-1484-18T2
                                         3
because CHECCS paid Milligan on the dishonored check without complying

with N.J.S.A. 17:15A-47.

      The statute provides in relevant part:

            No licensee, or any person acting on behalf of a
            licensee, shall:

            a. Cash a check which is made payable to a payee which
            is other than a natural person unless the licensee has on
            file a corporate resolution or other appropriate
            documentation indicating that the corporation,
            partnership or other entity has authorized the
            presentment of a check on its behalf and the federal
            taxpayer identification number of the corporation,
            partnership or other entity[.]

            [N.J.S.A. 17:15A-47(a).]

"Appropriate documentation" is defined by regulation as "a corporate resolution

filed with the Secretary of State, Federal taxpayer identification number, filed

New Jersey Certificate of Authority, filed trade-name certificate or other readily

verifiable official document." N.J.A.C. 3:24-1.3.

      The judge found the check's payee, "Vinyl Factory," was "a corporation,

partnership, or entity," under N.J.S.A. 17:15A-47(a).         Because CHECCS

possessed no appropriate documentation for Vinyl Factory, as required by

N.J.A.C. 3:24-1.3, the judge maintained the check was not cashed in accordance




                                                                          A-1484-18T2
                                        4
with N.J.S.A. 17:15A-47. Thus, Triffin was not a holder in due course of the

check entitled to collect upon it.

      Judge McClain rejected Triffin's argument that Mazin's counsel's

certification in support of summary judgment violated the United States

Constitution's Confrontation Clause because it was made without personal

knowledge. The judge found the argument meritless, unsupported by case law,

and illogical. The judge also found unconvincing Triffin's argument that the

Uniform Commercial Code superseded N.J.S.A. 17:15A-47, based upon City

Check Cashing, Inc. v. Mfrs. Hanover Tr. Co., 166 N.J. 49 (2001). The judge

determined the facts in City Check Cashing, Inc. were inapposite to the facts

before him and the decision directly contradicted Triffin's argument because the

Supreme Court recognized "New Jersey's authority to enact its own '. . . policy

choices in allocating liability in the collection of checks.'" Id. at 57 (stating "the

Legislature[] of [New Jersey has] expressed policy choices in allocating liability

in the collection and payment of checks."). Hence Triffin's complaint against

Mazin was dismissed.

      Monetary Sanctions

      About three weeks after summary judgment was granted, Mazin moved

under Rule 1:4-8, for $8617.50 in attorneys' fees and $65.68 in court costs. The


                                                                              A-1484-18T2
                                          5
motion contended that Triffin failed to comply with a May 17, 2018 letter (the

notice) by Mazin's counsel, advising Triffin that his complaint was frivolous in

accordance with Rule 1:4-8 and it should be dismissed because his allegations

            are factually incorrect, are based off fabrication or
            intentional misrepresentation which is readily available
            to you. You did not purchase the dishonored checks,
            wherein Ms. Mazin's name was forged, as a holder in
            due course and the check[] [was] illegally cashed in
            violation of New Jersey's Check Cashing Law, i.e.
            N.J.S.A. 17:15A-47.

The notice further cautioned Triffin that if the compliant was not dismissed,

attorney's fees and court costs would be sought under Rule 1:4-8.

      On September 14, Judge McClain issued an order and memorandum of

decision awarding Mazin $2067.83, the fees accumulated by Mazin after the

twenty-eight-day window for Triffin to withdraw his complaint had closed.

      In determining to impose sanctions, Judge McClain cited Triffin's: (1)

experience in the business of buying negotiable instruments; (2) legal training

such as graduating from law school and passing the New Jersey bar exam;1 and

(3) experience as a pro se litigant, having filed anywhere between 4000 to 15,000

lawsuits. The judge agreed with Triffin's contention that the notice did not state


1
  Triffin was denied admission to the Pennsylvania and New Jersey Bar based
on character and fitness deficiencies. In re Triffin, 151 N.J. 510, 517, 529
(1997).
                                                                          A-1484-18T2
                                        6
the requirement under Rule 1:4-8 (b) (1) that Triffin had twenty-eight days to

withdraw the complaint to avoid the imposition of sanctions.         The judge,

however, explained sanctions were still appropriate under Rule 1:4-8(a)(3)

because the "complaint counts at issue must have either not been likely to have

evidentiary support, or plaintiff must have failed to withdraw or [correct] these

counts after a reasonable opportunity for further investigation or discovery

revealed insufficient evidentiary support." Judge McClain reasoned Triffin's

complete inaction in failing to verify or refute the merits of the notice,

constituted valid grounds for sanctions.

      In further support of sanctions, Judge McClain found significance in

Triffin's: (1) failure to address N.J.A.C. 17:15A-47 in his opposition to the

summary judgment; (2) failure to provide, in any of Triffin's materials or

submissions, proof that CHECCS had proper documentation authorizing them

to cash checks for the Vinyl Factory; and (3) "ongoing and longstanding

business relationship" with CHECCS that would have made it easy for Triffin

to seek information to verify the contentions in the notice.

      In awarding Mazin more than $6500 less than she sought in attorneys' fees

and court costs, the judge explained the sum requested was "excessive" based

on the facts of the case. He concluded the attorneys' fees incurred after the


                                                                         A-1484-18T2
                                        7
expiration of the twenty-eight-day window required by Rule 1:4-8 were a

reasonable sanction given Triffin's refusal to dismiss his complaint for the

reasons cited in the notice.

                                      II.

      Before us, Triffin raises the following arguments:

            POINT ONE

            THE TRIAL JUDGE COMMITTED REVERSIBLE
            ERROR WHEN HE GRANTED SUMMARY
            JUDGMENT UPON FINDING, AND WITHOUT
            ANY EVIDENCE IN THE RECORD, THAT
            TRIFFIN'S ASSIGNOR CASHED MAZIN PC'S
            CHECK IN VIOLATION OF THE NEW JERSEY
            CHECK CASHERS' REGULATORY ACT.

            POINT TWO

            THE TRIAL JUDGE COMMITTED PREJUDICIAL
            AND REVERSIBLE ERROR ERROR [SIC] WHEN
            HE HELD THAT TRIFFIN'S ENTITLEMENT TO
            RECOVER UPON MAZIN PC'S DISHONORED
            CHECK WAS CONTINGENT UPON TRIFFIN'S
            STATUS AS A HOLDER IN DUE COURSE.

            POINT THREE

            THE TRIAL JUDGE MISAPPLIED THE LEGAL
            STANDARDS FOR ATTORNEY FEE SANCTIONS,
            AND PREJUDICIALLY ABUSED HIS DISCRETION
            WHEN HE ORDERED TRIFFIN TO PAY $2,067.83
            IN FRIVOLOUS LITIGATION SANCTIONS.



                                                                     A-1484-18T2
                                       8
      We conclude plaintiff's arguments are without sufficient merit to warrant

discussion, Rule 2:11-3(e)(1)(E), and affirm substantially for the reasons

expressed in both of Judge McClain's thoughtful, well-reasoned memoranda of

decisions. We add the following brief remarks.

      We review the trial court's decision granting summary judgment de novo,

using the identical standard governing the trial court. Townsend v. Pierre, 221

N.J. 36, 59 (2015). Thus, we consider, as the motion judge did, "'whether the

competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party.'" Davis

v. Brickman Landscaping, Ltd., 219 N.J. 395, 405-06 (2014) (citation omitted).

If there is no genuine issue of material fact, we must then "'decide whether the

trial court correctly interpreted the law.'" DepoLink Court Reporting & Litig.

Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (citation

omitted). We review issues of law de novo and accord no deference to the trial

judge's legal conclusions. Nicholas v. Mynster, 213 N.J. 463, 478 (2013).

      A court's decision to award attorney's fees "will be reversed on appeal

only if it 'was not premised upon consideration of all relevant factors, was based

upon consideration of irrelevant or inappropriate factors, or amounts to a clear


                                                                          A-1484-18T2
                                        9
error in judgment.'" McDaniel v. Man Wai Lee, 419 N.J. Super. 482, 498 (App.

Div. 2011) (quoting Masone v. Levine, 382 N.J. Super. 181, 193 (App. Div.

2005)).

      Applying these standards, we discern no reason to disturb the challenged

orders.

      Affirmed.




                                                                      A-1484-18T2
                                     10